Citation Nr: 1204487	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for paralysis of the ulnar and median nerves of the right (dominant) hand.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right wrist.

3.  Entitlement to a rating in excess of 10 percent for residuals of a donor site bone graft at the left hip, associated with a scar in the left hip region, including entitlement to a separate, compensable rating for the left hip scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  After the decision was entered, the case was transferred to the jurisdiction of the VA RO in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 Travel Board hearing.

In September 2010, the Board remanded the claims for further development.

The issue of entitlement to a total disability rating by reason of individual unemployability has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's paralysis of the ulnar and median nerves of the right (dominant) hand has not been manifested by a complete paralysis of the lower radicular group.

2.  The Veteran's paralysis of the median nerve has been manifested by a severe, incomplete paralysis.

3.  The evidence is in equipoise as to whether the Veteran's paralysis of the ulnar nerve has been manifested by a mild, incomplete paralysis since January 20, 2005.

4.  It is not factually ascertainable that the Veteran's paralysis of the ulnar nerve underwent an increase in disability in the one-year period prior to January 20, 2005.

5.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for paralysis of the ulnar and median nerves of the right (dominant) hand are inadequate.

6.  The Veteran is receiving the maximum rating for limitation of motion of the right (dominant) wrist.

7.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for residuals of a fracture of the right wrist is inadequate.

8.  The Veteran's residuals of the donor site bone graft at the left hip have not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.

9.  The Veteran's left hip scar is superficial and stable, and does not cause limited motion or limitation of function.  The scar does not cover an area or areas of 144 square inches or greater, and it is not painful on examination.

10.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for residuals of a donor site bone graft at the left hip associated with a scar in the left hip region is inadequate.


CONCLUSIONS OF LAW

1.  Paralysis of the median nerve of the right (dominant) hand has not met the criteria for an evaluation greater than 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8515 (2011).

2.  Resolving doubt in the Veteran's favor, paralysis of the ulnar nerve of the right (dominant) hand has met the criteria for a separate 10 percent evaluation, but not greater, effective January 20, 2005, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2011).

3.  The criteria for referral of paralysis of the ulnar and median nerves of the right (dominant) hand for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).

4.  Residuals of a fracture of the right wrist did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Code 5215 (2011).

5.  The criteria for referral of residuals of a fracture of the right wrist for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1).

6.  Residuals of a donor site bone graft at the left hip associated with a scar in the left hip region did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§  4.1, 4.2, 4.7, 4,10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5225, 4.118, Diagnostic Code 7802-05 (2011).

7.  The criteria for referral of residuals of a donor site bone graft at the left hip associated with a scar in the left hip region for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2005, July 2006, July 2008, and September 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the July 2006 and September 2010 correspondence (the latter one was pursuant to the September 2010 Board remand), VA notified the appellant of how it determines the disability rating and effective date.  The claims were recently readjudicated in a September 2011 supplemental statement of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the Veteran's VA treatment records, to include additional ones pursuant to the Board remand.  The Board notes that the appellant has been treated by Dr. Goshima.  Pursuant to the Board's remand, the AMC asked the claimant in the September 2010 correspondence to identify all treatment that he received for his right hand and wrist and his left thigh since November 2007.  The Veteran did not respond to that request.  Therefore, the AMC did not have to obtain any additional records from Dr. Goshima.  Pursuant to the Board's remand, the appellant underwent additional VA examinations in October 2010.  Therefore, the AMC complied with the directives of the September 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.



Entitlement to a rating in excess of 50 percent for paralysis of the ulnar and median nerves of the right (dominant) hand

Governing law and regulations

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011). 

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In this case, the Veteran is right-hand dominant. 

Diagnostic Code 8512 addresses paralysis of the lower radicular group.  Regarding the right upper extremity (dominant side), the Veteran is rated at 50 percent for severe incomplete paralysis of the lower radicular group.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is assigned.

Diagnostic Code 8514 provides the rating criteria for paralysis of the musculospiral nerve (radial nerve), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the that nerve, which is rated as 70 percent disabling for the major arm, is indicated when there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Disability ratings of 20 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively, for the major arm. 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011).

Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

Under Diagnostic Code 8516, complete paralysis of the ulnar nerve of the major upper extremity, which warrants a 60 percent evaluation, includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  For incomplete paralysis, a 10 percent rating is assigned for a mild disability, a 30 percent rating is assigned for a moderate disability afflicting the dominant hand, and a 40 percent rating is assigned for a severe disability afflicting the dominant hand.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

The normal range of motion of the wrist is the following: dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2011).  

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Analysis

In an August 1973 rating decision, the RO granted service connection for ulnar nerve neuropathy as a residual of a right wrist fracture and assigned a 10 percent disability rating under Diagnostic Code 8516.  In an April 1977 decision, the Board assigned a 20 percent rating for median and ulnar nerve damage under Diagnostic Code 8512.  In an October 2003 rating decision, the RO assigned a 50 percent disability rating for the median and ulnar nerve disability under Diagnostic Code 8512.  The Veteran filed his claim for an increased rating on January 20, 2005.

The Board is presented with a record on appeal that demonstrates that, in addition to the median and ulnar nerve disability, an April 2002 VA examiner noted that the Veteran had radial nerve neuropathy as part of his service-connected neurological disability.  The appellant is not service-connected for a radial nerve disability.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on a review of the medical evidence, the Board will treat all reported neurological symptomatology as being attributable to the Veteran's service-connected median and ulnar nerve disability.  Furthermore, as explained below, the Board will show that even if it considered any radial nerve neuropathy as part of the service-connected disability, such consideration would not change the outcome of the decision.

A review of the VA examination reports, as well as private treatment records, shows since January 20, 2004, the Veteran's paralysis of the ulnar and median nerves of the right (dominant) hand has not been manifested by complete paralysis of the lower radicular group.  There is no evidence of paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand).  

At the February 2005 and October 2007 VA examinations, the appellant was able to move all right fingers freely although there was diminished grip strength.  Distal interphalangeal, proximal interphalangeal, and interosseous joints were intact.  There was diminished sensation in the fingers.  The right wrist range of motion was the following: dorsiflexion was to 50 degrees; palmar flexion was to 60 degrees; radial deviation was to 15 degrees; and ulnar deviation was to 40 degrees.  There was no weakness of the right wrist.  The examiner who conducted both examinations noted that there was mild paralysis of the ulnar nerve and major paralysis of the median nerve.  An October 2007 VA electromyography and nerve conduction study only revealed severe right median neuropathy at the site of the prior fracture.  

At the October 2010 VA examination, the right median nerve disability was manifested by abnormal sensation as well as difficulty forming a fist, grasping, pointing, and writing.  The October 2010 examiner noted the Veteran had right median nerve neuritis with neuralgia but with no muscle wasting or atrophy.  Right hand motor strength was two out of five, and there were markedly decreased vibration, light touch, and temperature sensations in the right arm and hand involving the median nerve distribution.

Even though the Veteran is not entitled to a higher rating under Diagnostic Code 8512, the Board must consider whether a higher rating is warranted by separately evaluating the Veteran's paralysis of the ulnar and median nerves.  As noted above, the April 2002 VA nerves examiner noted that the right radial nerve was involved in the service-connected disability.  No other medical professional, to include various VA examiners, have identified any right radial nerve impairment.  More importantly, the October 2007 VA electromyography and nerve conduction study only showed right median neuropathy at the site of the prior fracture and no neurological impairment involving the right radial nerve.  Therefore, the preponderance of competent medical evidence shows that the right upper extremity neurological disorder does not involve the right radial nerve.  As such, a compensable rating under Diagnostic Codes 8514, 8614, and 8714 is not warranted.

As for median nerve impairment, the February 2005 and October 2007 VA examiner described the paralysis of the right median nerve as being "major" and "severe neuropathy."  The October 2010 VA examiner noted that the Veteran had right median nerve neuritis with neuralgia.  This evidence, along with the other evidence mentioned above, shows a severe incomplete paralysis of the right median nerve.  The competent medical evidence, however, does not show a complete paralysis of the right median nerve.  There is no evidence of the following: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Thus, a 50 percent disability rating for right median nerve paralysis is warranted under Diagnostic Code 8515.

Turning to ulnar nerve impairment, the February 2005 and October 2007 VA examiner described the paralysis of the right ulnar nerve as being "mild".  No ulnar nerve neuropathy was found on the October 2007 VA electromyography and nerve conduction study or the October 2010 VA examination.  The evidence is in equipoise as to whether the Veteran's paralysis of the ulnar nerve has been manifested by a mild, incomplete paralysis since January 20, 2005.  

As to a higher rating, there is no evidence of any of the following: the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  The medical evidence does not reflect that the paralysis of the ulnar nerve is moderate and incomplete.  As noted above, no ulnar nerve neuropathy was found on the October 2007 VA electromyography and nerve conduction study or the October 2010 VA examination.  

In the absence of medical evidence during the one-year period prior to January 20, 2005, pertaining to the right ulnar nerve disorder, it is not factually ascertainable that the Veteran's paralysis of the ulnar nerve underwent an increase in disability in the one-year period prior to January 20, 2005.  In that regard, a December 2004 private treatment record shows that the appellant was treated for radiculopathy in the left upper extremity.  

In short, paralysis of the ulnar nerve of the right (dominant) hand has met the criteria for a separate 10 percent evaluation, but not greater, effective January 20, 2005, but not earlier, under Diagnostic Code 8516.

Despite the fact that the Veteran asserts that he quit his job early because of his service-connected disabilities and that he cannot work because of them, the symptoms presented by the Veteran's paralysis of the ulnar and median nerves of the right (dominant) hand - abnormal sensation and difficulty forming a fist, grasping, pointing, and writing - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right wrist

Governing law and regulations

Diagnostic Code 5211 provides for ratings based on impairment of the ulna. Malunion of the ulna with bad alignment is rated 10 percent for the major side; nonunion of the ulna in the lower half is rated 20 percent for the major side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side; and nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side.  38 C.F.R. § 4.71, Diagnostic Code 5211 (2011).

Under Diagnostic Code 5212, a disability rating of 10 percent is warranted where there is malunion of the radius with bad alignment.  A disability rating of 20 percent is warranted where there is nonunion of the radius in the upper half, and a disability rating of 30 percent is warranted where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  Finally, a maximum rating of 40 percent is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2011).

Limitation of motion of the wrist is evaluated under Diagnostic Code 5215.  If dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The normal range of motion of the wrist is the following: dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2011).  

Diagnostic Code 5307 pertains to Muscle Group VII, the function of which consists of flexion of the wrist and fingers.  For the dominant extremity, this diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, a 30 percent evaluation for a moderately severe muscle injury, and a 40 percent evaluation for a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5307 (2011).

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308 (2011) refer to evaluations of disability of Muscle Group VIII.  Under Diagnostic Code 5308, a slight injury to this muscle group warrants a noncompensable rating for the dominant extremity.  A moderate injury to this muscle group is evaluated as 
10 percent disabling for the dominant extremity.  Finally, moderately severe and  severe injuries to the dominant extremity warrant a 20 and 30 percent ratings, respectively.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Analysis

In an August 1973 rating decision, the RO granted service connection for residuals of a right wrist fracture and assigned a 10 percent disability rating under Diagnostic Code 5307.  The Veteran filed his claim for an increased rating on January 20, 2005.  The Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 507-09.  In a June 2005 rating decision, the RO changed the diagnostic code for rating the right wrist disability from Diagnostic Code 5307 to Diagnostic Code 5215.

The April 2002 VA muscles examiner reported that right Muscle Groups VII and VIII were affected and that the manifestations of the muscle group injuries were nerve damage and weakness of grip of the right hand and fingers.  The February 2005 and October 2007 VA examiner stated that there was an injury to Muscle Group VII.  The Veteran is receiving compensation for any muscle injury via his schedular ratings for right median and ulnar nerve disabilities.  See 38 C.F.R. §§ 4.14, 4.55.  Therefore, the residuals of a right wrist fracture should be rated under an orthopedic diagnostic code.

The medical evidence does not show any impairment of the right ulna or radius.  February 2005 and October 2010 VA X-rays of the wrist and forearm show no malunion or nonunion of the right ulna or radius.  Therefore, a higher rating under Diagnostic Codes 5211 and 5212 is not warranted.

While the Veteran has some limitation of motion of the right wrist in dorsiflexion and plantar flexion, on the VA examinations, he is receiving the maximum rating for limitation of motion of the wrist.  Accordingly, a higher rating under Diagnostic Code 5215 is not warranted.  The appellant testified that he experienced a recent onset of ankylosis.  Hearing transcript, page 15.  The October 2010 VA examination report shows that he had range of motion in the right wrist in all four planes.  In the absence of ankylosis, consideration under Diagnostic Code 5214 is not warranted.  Furthermore, an additional evaluation for pain on movement pursuant to 38 C.F.R. §§ 4.10, 4.40, 4.40, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not authorized when the Veteran is receiving the maximum evaluation under the pertinent diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Despite the fact that the Veteran asserts that he quit his job early because of his service-connected disabilities and that he cannot work because of them, the symptoms presented by the Veteran's residuals of a fracture of the right wrist - pain and limitation of motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to a rating in excess of 10 percent for donor site bone graft at the left hip, associated with a scar in the left hip region, including entitlement to a separate, compensable rating for the left hip scar

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis that in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In general, 38 C.F.R. § 4.71, Plate II (2011) provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 20 percent disability rating there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees; or there is limitation of abduction and cannot cross legs, a 10 percent rating is assigned.  Where there is a limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

Muscle Group XVII pertains to the pelvic girdle group 2 - gluteus maximus, gluteus medius, and gluteus minimus.  The functions of those muscles are extension of the hip; abduction of thigh, elevation of opposite side of pelvis; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia; and flexion of the hip.  The criteria for Diagnostic Codes 5317 provide for a 0 percent rating for slight impairment of the affected muscle group. Additionally, those diagnostic codes direct that a 10 percent rating is warranted if impairment of the muscle group is moderate; a 20 percent rating is warranted if impairment of the muscle group is moderately severe; and a 30 percent rating is warranted if impairment of the muscle group is severe.  38 C.F.R. § 4.73, Diagnostic Codes 5317 (2011).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim in January 2005.  Therefore, the October 2008 version of the schedular criteria is inapplicable.

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating  is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).

A 10 percent rating is also warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

In an August 1973 rating decision, the RO granted service connection for a scar in the left hip region at the bone graft donor site and assigned a noncompensable disability rating under Diagnostic Code 7805.  In an October 2003 rating decision, the RO granted service connection for a disability manifested by pain from the left hip bone graft site and assigned a 10 percent disability rating under Diagnostic Code 5010.  The Veteran filed his claim for an increased rating on January 20, 2005.  The Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 507-09.  In a June 2005 rating decision, the RO changed the diagnostic code for rating the disability manifested by pain from Diagnostic Code 5010 to Diagnostic Code 5252.

The April 2002 VA muscles examiner reported that there was an injury to the left Muscle Group XVII but did not identify any residuals of the injury.  Since then, no VA examiner or other medical professional has identified an injury to the left Muscle Group XVII, including the February 2005 and October 2007 VA examiner who identified an injury to Muscle VII in the right arm.  Therefore, the Board will rate the left hip disability as an orthopedic disability instead of a muscle injury because the competent medical evidence does not even show a slight injury to Muscle Group XVII.

A review of the VA examination reports, as well as private treatment records, shows the Veteran's residuals of a donor site bone graft at the left hip associated with a scar in the left hip region have not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  At the February 2005 VA examination, left hip flexion was to 90 degrees and left hip abduction was to 40 degrees.  At the October 2007 VA examination, left hip flexion was to 90 degrees and left hip abduction was to 40 degrees.  At the October 2010 VA examination, left hip flexion was to 115 degrees and left hip abduction was to 39 degrees. 

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  

The February 2005 VA examiner reported that there was no weakness, fatigue, lack of endurance, or incoordination.  At the October 2007 VA examination, there was no additional limitation in range of motion or joint function following repetitive movement due to pain, fatigue, weakness, lack of endurance, or incoordination.  At the October 2010 VA examination, there was no change in range of motion with repetitive motion of the left hip, but there was pain, fatigue, weakness, and lack of endurance.  There was no incoordination.  The October 2010 VA examination also revealed symptoms of tenderness, instability, abnormal movement, guarding of movement, and weakness, but no symptoms of edema, effusion, heat, deformity, malalignment, or drainage.

Even with considering the impact of pain, fatigue, weakness, and lack of endurance on the Veteran's functionality, a schedular evaluation in excess of 10 percent is not warranted because there was no pathology evidenced by the visible behavior of the claimant undertaking the motion and because there was no evidence of disuse, either through atrophy or the condition of the skin.  There also was no objective evidence of incoordination or swelling.  Thus, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Turning to whether a separate compensable rating is warranted for the left hip scar, a review of the VA examination reports, as well as private treatment records, shows that the left hip scar has not been manifested by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.  The February 2005 and October 2007 VA examiner (the same person) noted that the scar was 4.5 by 0.25 centimeters and that it was well healed and hypopigmented.  The October 2010 VA examiner noted that the scar measured six by 0.5 centimeters and that it was not painful on examination.  That examiner added that there was no skin breakdown and that the scar was superficial.  That examiner indicated that the scar did not cause any limitation of motion and that there was no inflammation, edema, or keloid formation.  The Veteran testified that he has tingling when touching his scar.  Hearing transcript, page 7.  The October 2010 examiner, however, noted that there was no limitation of function from that scar.  That examiner did not identify any neurological impairment from the scar.  In short, a separate compensable rating is not warranted for the left hip scar.

Despite the fact that the Veteran asserts that he quit his job early because of his service-connected disabilities and that he cannot work because of them, the symptoms presented by the claimant's left hip disability - some limitation of motion and a superficial scar- are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for the Veteran's paralysis of the median nerve of the right (dominant) hand is denied.

An increased disability evaluation of 10 percent, but no higher, is granted for paralysis of the ulnar nerve of the right (dominant) hand effective January 20, 2005, but not earlier, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the Veteran's residuals of a fracture of the right wrist is denied.

Entitlement to an evaluation in excess of 10 percent for the Veteran's residuals of a donor site bone graft at the left hip associated with a scar in the left hip region is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


